Citation Nr: 1120358	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for gastroesophageal reflux disease (GERD) (claimed as stomach problems) has been received.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1956 to June 1958.

A claim for service connection for GERD (claimed as stomach problems) was previously denied by the RO in August 2005.   Although the Veteran filed a notice of disagreement,(NOD) with the denial, and the RO issued a Statement of the Case (SOC),  the Veteran did not perfect an appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied the request to reopen the previously denied claim for service connection for GERD (claimed as stomach problems).  In September 2009, the Veteran filed an NOD.  The RO issued an SOC in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action on this claim is warranted.

The RO should undertake necessary action to clarify the Veteran's representation in this appeal.  An executed, unrevoked VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed on October 25, 2005, indicates that the Veteran appointed American Legion as her representative.  A VA Form 21-22 signed on March 28, 2011 seemingly continues American Legion's representation of the Veteran.  However, an April 1, 2011 coversheet from the American Legion seems to forward an executed VA Form 21-22, on behalf of the Veteran, appointing DAV Chapter 72, Darlington, SC as her representative.  

Because there is an unrevoked VA Form 21- 22 (October 25, 2005) in favor of the American Legion and the Veteran now apparently wishes to change her representation to DAV, on remand, the RO should clarify the appellant's intentions with regard to representation, and associate with the claims file any appropriate documentation, to include a VA Form 21-22 of the duly appointed representative.  See 38 C.F.R. § 14.631 (e)(1).

While the claim is on remand, the RO should also undertake necessary action to clarify whether the Veteran desires a Board hearing.  In her March 2010 substantive appeal, the Veteran indicated that she did not want a Board hearing; however, attached with the substantive appeal was the hearing request form indicating that she desired a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  An April 2010 letter requested clarification of the Veteran's wishes as to a Board hearing, In April 2010 a response was received from the Veteran indicating that she did not want a hearing.  However, in May 2010, the Veteran's representative of record at that time, American Legion, indicated that the Veteran desired a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Given the action to be taken to clarify the Veteran's intent as to  representation, the RO should also clarify the appellant's intentions with regard to request for hearing.  If the Veteran indicates a desire to appear for a Travel Board hearing, the RO should schedule the Veteran for the requested Travel Board hearing in accordance with applicable procedures.  

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should clarify, in writing, the appellant's intentions regarding her representation in this appeal, and appropriate documentation concerning such representation should be associated with the claims file.

2.   The RO should also undertake appropriate action to clarify, in writing, whether the Veteran desires a Travel Board hearing, as previously indicated.  

If so requested, the RO should schedule the Veteran for a Travel Board hearing in accordance with her request.  The RO should notify the Veteran and her duly appointed representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


